Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on August 25, 2021.  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9, 11-16 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11 and 14-18 of U.S. Patent No. 9,886,491 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims recite substantially similar inventive concepts that overlap in scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process and a machine. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of identifying the landmark depicted by the geospatial data and accessing a map image based on the landmark as recited in the independent claims.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, a person could execute these steps in their head and with map images. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “accessing geospatial data at the system, the geospatial data depicting a landmark” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “causing display of a presentation of the map image” merely uses generic computing components (“processors and a memory”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “system”; (2) “memory” and (3) “processors” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).


As for dependent claims 2-7, 9-14 and 16-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of claims 16 and 18-21, and the invention of claims 23-26 as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the phrase “causing display”.  A processor and memory alone cannot display information.  The processor and memory would be capable of emitting a signal to a device that would in turn display information.  However, the claim is silent as to what might display such information as there is no positive recitation of additional hardware.  Without any additional claim limitations, the examiner believes the claim is attempting to claim a signa.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-7 are rejected as being dependent on a rejected base claim.  

Regarding claim 8, the claim recites the phrase “causing display”.  A processor and memory alone cannot display information.  The processor and memory would be capable of emitting a signal to a device that would in turn display information.  However, the claim is silent as to what might display such information as there is no positive recitation of additional hardware.  Without any additional claim limitations, the examiner believes the claim is attempting to claim a signa.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 9-14 are rejected as being dependent on a rejected base claim.  

Regarding claim 15, the claim recites the phrase “causing display”.  A processor and memory alone cannot display information.  The processor and memory would be capable of emitting a signal to a device that would in turn display information.  However, the claim is silent as to what might display such information as there is no positive recitation of additional hardware.  Without any additional claim limitations, the examiner believes the claim is attempting to claim a signa.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 16-20 are rejected as being dependent on a rejected base claim.    
Claim 8 recites the limitation "the system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 12-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maurer et al., US 2015/0370828 A1.

Regarding claim 1, Maurer teaches a system, comprising: 
processors; (Maurer, see at least ¶ [0005] which states “The processing hardware of the user device (e.g., one or more processors) is configured to (i) display the digital map via the user interface, (ii) receive the map data and the searchable geospatial data from the map data server, in the online mode, (iii) receive a geographic query pertaining to the geographic area, and (iv) execute the geographic query using the geospatial data stored in the computer-readable memory.”) and 
a memory storing instructions that, when executed by at least one processor among the processors, (Maurer, see at least ¶ [0005] which states “The processing hardware of the user device (e.g., one or more processors) is configured to (i) display the digital map via the user interface, (ii) receive the map data and the searchable geospatial data from the map data server, in the online mode, (iii) receive a geographic query pertaining to the geographic area, and (iv) execute the geographic query using the geospatial data stored in the computer-readable memory.”) causes the system to perform operations comprising: 
accessing geospatial data at the system, the geospatial data depicting a landmark; (Maurer, see at least ¶ [0019] which states “The server 12 is coupled to a map database 20, which can be implemented in one or several servers (or, if desired, as a component of the network server 12). The map database 20 can store descriptions of geometry and location indications for various natural geographic features (e.g., rivers, mountains, forests) as well as artificial geographic features (e.g., roads, buildings, parks). The map data can include, among other data, vector graphics data, raster image data, and text data.”)
identifying the landmark depicted by the geospatial data; (Maurer, see at least ¶ [0022] which states “With continued reference to FIG. 1, the server 12 also can access a searchable geospatial database 24 which stores information regarding various points of interest (e.g., monuments, museums, landmark buildings), businesses (e.g., restaurants, hotels, stores), train stations and bus stops, boundaries of neighborhoods, and other geographic entities. Descriptions of geographic entities can include any number of search terms based on which the data can be indexed or otherwise organized for quick search and retrieval. The search terms can include a street address that in turn includes a number, a street, a city, a state, etc. Further, a description of a restaurant, for example, can include search terms describing the business type (“restaurant”), the type of food (e.g., “American,” “French,” “fast food”), the atmosphere (e.g., “casual,” “formal”), the price range (“$20-$30,” less than $10,” “$50 and above”) or actual prices for some of the items, etc. in addition to location data such as geographic coordinates or street addresses. Other examples of suitable business type identifiers can include such as terms as “hotel,” “gas station,” “grocery store,” etc.”)
accessing a map image based on the landmark; (Maurer, see at least ¶ [0019] which states “The server 12 is coupled to a map database 20, which can be implemented in one or several servers (or, if desired, as a component of the network server 12). The map database 20 can store descriptions of geometry and location indications for various natural geographic features (e.g., rivers, mountains, forests) as well as artificial geographic features (e.g., roads, buildings, parks). The map data can include, among other data, vector graphics data, raster image data, and text data.”) and 
causing display of a presentation of the map image. (Maurer, see at least ¶ [0005] which states “The processing hardware of the user device (e.g., one or more processors) is configured to (i) display the digital map via the user interface, (ii) receive the map data and the searchable geospatial data from the map data server, in the online mode, (iii) receive a geographic query pertaining to the geographic area, and (iv) execute the geographic query using the geospatial data stored in the computer-readable memory.”)

Regarding claim 2, Maurer teaches a system, wherein the map image includes a base map that comprises a projection and coordinate system, and the operations further comprise: 
performing a transformation upon the geospatial data based on at least the projection and coordinate system of the base map. (Maurer, see at least ¶ [0024] which states “The geospatial request processor 42 can provide an identifier of the position of the tile within a tile grid as part of the geospatial data or along with the geospatial data. For example, the geospatial request processor 42 can indicate that a certain tile should be centered, or otherwise positioned in relation to, at Global Positioning Service (GPS) coordinates (x1, y1), another tile should be centered at coordinates (x2, y2), etc. Alternatively, the geospatial request processor 42 can indicate that a certain tile should be placed in cell (a1, b1) in a tile grid, another tile should be placed in cell (a2, b2), etc.”)

Regarding claim 5, Maurer teaches a system, wherein the operations further comprise: generating a transparency of the geospatial data; and wherein the presentation of the map image comprises a display of the transparency overlaid upon the map image.  (Maurer, see at least ¶ [0044] which states “After retrieving the results (event 257), the mapping application 210 can display the results over a digital map of the region R (event 258).”)

Regarding claim 6, Maurer teaches a system, wherein the geospatial data comprises image data. (Maurer, see at least ¶ [0019] which states “The server 12 is coupled to a map database 20, which can be implemented in one or several servers (or, if desired, as a component of the network server 12). The map database 20 can store descriptions of geometry and location indications for various natural geographic features (e.g., rivers, mountains, forests) as well as artificial geographic features (e.g., roads, buildings, parks). The map data can include, among other data, vector graphics data, raster image data, and text data.”)

Regarding claim 7, Maurer teaches a system, wherein the accessing the map image based on the landmark further comprises: identifying a set of map images that include the map image based on the landmark; causing display of the set of map images within a graphical user interface; and receiving an input that selects the map image from among the set of map images within the graphical user interface.  (Maurer, see at least ¶ [0005] which states “More specifically, one embodiment of these techniques is a user device including a user interface, a network interface to couple the user device to a map data server via a communication network, in an online mode, and a computer-readable memory. The memory stores map data for rendering a digital map of a geographic area. The memory further stores and searchable geospatial data organized into multiple tiles, each tile corresponding to a respective portion of the geographic area of a substantially same size. The geospatial data includes, for each of the tiles, descriptions of geographic entities and locations of the geographic entities within the corresponding portion of the geographic area. The processing hardware of the user device (e.g., one or more processors) is configured to (i) display the digital map via the user interface, (ii) receive the map data and the searchable geospatial data from the map data server, in the online mode, (iii) receive a geographic query pertaining to the geographic area, and (iv) execute the geographic query using the geospatial data stored in the computer-readable memory.”) 

Regarding claim 8, Maurer teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
accessing geospatial data at the system, the geospatial data depicting a landmark; (Maurer, see at least ¶ [0019] which states “The server 12 is coupled to a map database 20, which can be implemented in one or several servers (or, if desired, as a component of the network server 12). The map database 20 can store descriptions of geometry and location indications for various natural geographic features (e.g., rivers, mountains, forests) as well as artificial geographic features (e.g., roads, buildings, parks). The map data can include, among other data, vector graphics data, raster image data, and text data.”)
identifying the landmark depicted by the geospatial data; (Maurer, see at least ¶ [0022] which states “With continued reference to FIG. 1, the server 12 also can access a searchable geospatial database 24 which stores information regarding various points of interest (e.g., monuments, museums, landmark buildings), businesses (e.g., restaurants, hotels, stores), train stations and bus stops, boundaries of neighborhoods, and other geographic entities. Descriptions of geographic entities can include any number of search terms based on which the data can be indexed or otherwise organized for quick search and retrieval. The search terms can include a street address that in turn includes a number, a street, a city, a state, etc. Further, a description of a restaurant, for example, can include search terms describing the business type (“restaurant”), the type of food (e.g., “American,” “French,” “fast food”), the atmosphere (e.g., “casual,” “formal”), the price range (“$20-$30,” less than $10,” “$50 and above”) or actual prices for some of the items, etc. in addition to location data such as geographic coordinates or street addresses. Other examples of suitable business type identifiers can include such as terms as “hotel,” “gas station,” “grocery store,” etc.”)
accessing a map image based on the landmark; (Maurer, see at least ¶ [0019] which states “The server 12 is coupled to a map database 20, which can be implemented in one or several servers (or, if desired, as a component of the network server 12). The map database 20 can store descriptions of geometry and location indications for various natural geographic features (e.g., rivers, mountains, forests) as well as artificial geographic features (e.g., roads, buildings, parks). The map data can include, among other data, vector graphics data, raster image data, and text data.”) and 
causing display of a presentation of the map image. (Maurer, see at least ¶ [0005] which states “The processing hardware of the user device (e.g., one or more processors) is configured to (i) display the digital map via the user interface, (ii) receive the map data and the searchable geospatial data from the map data server, in the online mode, (iii) receive a geographic query pertaining to the geographic area, and (iv) execute the geographic query using the geospatial data stored in the computer-readable memory.”)

Regarding claim 9, Maurer teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations, wherein the map image includes a base map that comprises a projection and coordinate system, and the operations further comprise: 
performing a transformation upon the geospatial data based on at least the projection and coordinate system of the base map. (Maurer, see at least ¶ [0024] which states “The geospatial request processor 42 can provide an identifier of the position of the tile within a tile grid as part of the geospatial data or along with the geospatial data. For example, the geospatial request processor 42 can indicate that a certain tile should be centered, or otherwise positioned in relation to, at Global Positioning Service (GPS) coordinates (x1, y1), another tile should be centered at coordinates (x2, y2), etc. Alternatively, the geospatial request processor 42 can indicate that a certain tile should be placed in cell (a1, b1) in a tile grid, another tile should be placed in cell (a2, b2), etc.”)

Regarding claim 12, Maurer teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations, wherein the operations further comprise: generating a transparency of the geospatial data; and wherein the presentation of the map image comprises a display of the transparency overlaid upon the map image. (Maurer, see at least ¶ [0044] which states “After retrieving the results (event 257), the mapping application 210 can display the results over a digital map of the region R (event 258).”)

Regarding claim 13, Maurer teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations, wherein the geospatial data comprises image data.

Regarding claim 14, Maurer teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations, wherein the accessing the map image based on the landmark further comprises: identifying a set of map images that include the map image based on the landmark; causing display of the set of map images within a graphical user interface; and receiving an input that selects the map image from among the set of map images within the graphical user interface. (Maurer, see at least ¶ [0005] which states “More specifically, one embodiment of these techniques is a user device including a user interface, a network interface to couple the user device to a map data server via a communication network, in an online mode, and a computer-readable memory. The memory stores map data for rendering a digital map of a geographic area. The memory further stores and searchable geospatial data organized into multiple tiles, each tile corresponding to a respective portion of the geographic area of a substantially same size. The geospatial data includes, for each of the tiles, descriptions of geographic entities and locations of the geographic entities within the corresponding portion of the geographic area. The processing hardware of the user device (e.g., one or more processors) is configured to (i) display the digital map via the user interface, (ii) receive the map data and the searchable geospatial data from the map data server, in the online mode, (iii) receive a geographic query pertaining to the geographic area, and (iv) execute the geographic query using the geospatial data stored in the computer-readable memory.”)

Regarding claim 15, Maurer teaches a method comprising: 
accessing geospatial data at the system, the geospatial data depicting a landmark; (Maurer, see at least ¶ [0019] which states “The server 12 is coupled to a map database 20, which can be implemented in one or several servers (or, if desired, as a component of the network server 12). The map database 20 can store descriptions of geometry and location indications for various natural geographic features (e.g., rivers, mountains, forests) as well as artificial geographic features (e.g., roads, buildings, parks). The map data can include, among other data, vector graphics data, raster image data, and text data.”)
identifying the landmark depicted by the geospatial data; (Maurer, see at least ¶ [0022] which states “With continued reference to FIG. 1, the server 12 also can access a searchable geospatial database 24 which stores information regarding various points of interest (e.g., monuments, museums, landmark buildings), businesses (e.g., restaurants, hotels, stores), train stations and bus stops, boundaries of neighborhoods, and other geographic entities. Descriptions of geographic entities can include any number of search terms based on which the data can be indexed or otherwise organized for quick search and retrieval. The search terms can include a street address that in turn includes a number, a street, a city, a state, etc. Further, a description of a restaurant, for example, can include search terms describing the business type (“restaurant”), the type of food (e.g., “American,” “French,” “fast food”), the atmosphere (e.g., “casual,” “formal”), the price range (“$20-$30,” less than $10,” “$50 and above”) or actual prices for some of the items, etc. in addition to location data such as geographic coordinates or street addresses. Other examples of suitable business type identifiers can include such as terms as “hotel,” “gas station,” “grocery store,” etc.”)
accessing a map image based on the landmark; (Maurer, see at least ¶ [0019] which states “The server 12 is coupled to a map database 20, which can be implemented in one or several servers (or, if desired, as a component of the network server 12). The map database 20 can store descriptions of geometry and location indications for various natural geographic features (e.g., rivers, mountains, forests) as well as artificial geographic features (e.g., roads, buildings, parks). The map data can include, among other data, vector graphics data, raster image data, and text data.”) and 
causing display of a presentation of the map image. (Maurer, see at least ¶ [0005] which states “The processing hardware of the user device (e.g., one or more processors) is configured to (i) display the digital map via the user interface, (ii) receive the map data and the searchable geospatial data from the map data server, in the online mode, (iii) receive a geographic query pertaining to the geographic area, and (iv) execute the geographic query using the geospatial data stored in the computer-readable memory.”)

Regarding claim 16, Maurer teaches a method, wherein the map image includes a base map that comprises a projection and coordinate system, and the method further comprises: 
performing a transformation upon the geospatial data based on at least the projection and coordinate system of the base map. (Maurer, see at least ¶ [0024] which states “The geospatial request processor 42 can provide an identifier of the position of the tile within a tile grid as part of the geospatial data or along with the geospatial data. For example, the geospatial request processor 42 can indicate that a certain tile should be centered, or otherwise positioned in relation to, at Global Positioning Service (GPS) coordinates (x1, y1), another tile should be centered at coordinates (x2, y2), etc. Alternatively, the geospatial request processor 42 can indicate that a certain tile should be placed in cell (a1, b1) in a tile grid, another tile should be placed in cell (a2, b2), etc.”)

Regarding claim 19, Maurer teaches a method, wherein the method further comprises: generating a transparency of the geospatial data; and wherein the presentation of the map image comprises a display of the transparency overlaid upon the map image. (Maurer, see at least ¶ [0044] which states “After retrieving the results (event 257), the mapping application 210 can display the results over a digital map of the region R (event 258).”)

Regarding claim 20, Maurer teaches a method, wherein the geospatial data comprises image data. (Maurer, see at least ¶ [0019] which states “The server 12 is coupled to a map database 20, which can be implemented in one or several servers (or, if desired, as a component of the network server 12). The map database 20 can store descriptions of geometry and location indications for various natural geographic features (e.g., rivers, mountains, forests) as well as artificial geographic features (e.g., roads, buildings, parks). The map data can include, among other data, vector graphics data, raster image data, and text data.”)

Allowable Subject Matter
Claims 3-4, 10-11 and 17-18 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668